Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a final office action in response to arguments and amendments filed on 02/24/2021. Claim 13 has been cancelled. Claims 9, 15, 16, 18, are currently amended. Claims 21-23 are added by amendment. Claims 9-12, 14-16 and 18-23 are pending and will be examined below.


Allowable Subject Matter
Claims 9-12, 14-16 and 18-23 are allowed.
With respect to argument A, applicant argues that amended Claim 9 language (rolled up from previous dependent claim 13) “for each vertex of the particular destination vertex type: for each directed edge of the distinct edge type, that has said vertex as its destination vertex, storing, into same said distinct reverse destination vector” is not taught by applied reference art Zhou. Applicant cites Par. [0049] of reference art which states, “To solve this problem…the rows and columns are arranged such that the same type of edges from the same source vertex are represented in the same column and columns representing all edges from the same source vertex are stored consecutively.” Applicant characterizes this as, “In other words, Zhou separates edges by vertex into different vectors, which claim 9 forbids. With Zhou, separate edges of a same edge type for different vertices are not stored in the same column as Claim 9 requires.”
This explanation of having exclusively one edge type along with further clarified claim 9 language “a respective distinct edge type in the graph for connecting a source vertex of a particular respective distinct source vector that is sorted, and a respective distinct destination vector that is sorted” distinguishes claim 9 language from reference art Zhou, which encodes different edge types together. For this reason, independent claims 9, 15 and 18 are allowable. Dependent claims 10-12, 14, 16 and 19-23 inherit these limitations and are allowable under the same rationale. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J MITCHELL CURRAN/Examiner, Art Unit 2157    


/James Trujillo/Supervisory Patent Examiner, Art Unit 2157